Title: To Thomas Jefferson from Robert Smith, 31 August 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir
            Navy department 31 Augt. 1802
          
          On making out Capt. Barron’s orders I find that we are without your signature to any of the printed instructions to the commanders of our armed vessels, I have therefore the honor to enclose twelve copies, & to ask that you will be pleased to Sign & return them by the next Mail—
          Capt. Barron is hauling out of the Eastern Branch, & will have dropped down to Hampton Road before these instructions can return, but as he will have to recruit some men & take in some stores at Norfolk they may probably overtake him there—If not, they must be sent by the John Adams which will follow in a few days, and in the mean time Capt. Barron will not be without authority for acting under the general instructions of the Department and the orders of Commodore Morris
          I have the honor to be with the utmost respect Sir Your most obt Servt.
          
            Rt Smith
          
          
            The Commissions & Warrants have been receive’d.
          
        